Citation Nr: 1505684	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected burial benefits in excess of $1,000.


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.  He died in October 2011, and the appellant was his former spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which awarded burial benefits in the amount of $1,000.

The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, to include the June 2012 administrative decision and the Veteran's death certificate.  There are no documents in the Virtual Benefits Management System (VBMS) file.



FINDINGS OF FACT

1.  The Veteran died in October 2011 and was not buried in a national cemetery or other cemetery under jurisdiction of the United States.  

2.  The Veteran's death certificate lists the immediate cause as aspiration pneumonia due to (or as a consequence of) stroke.  He was not service-connected those disabilities.

3.  At the time of the Veteran's death, he was in receipt of nonservice-connected pension benefits.

4.  In June 2012, the appellant was awarded funeral expenses of $300 and plot allowance of $700, which is the maximum amount payable for a veteran who died as the result of a nonservice-connected disability.




CONCLUSION OF LAW

Entitlement to a burial allowance in excess of $1,000 is legally precluded.  38 U.S.C.A. §§ 101(2), 2302(a)(1), 2303(b)(2), 2402 (West 2014); 38 C.F.R. §§ 3.1705(b)(1), 3.1707(c)(1) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed below, the resolution of the appellant's claim on appeal turns on the law as applied to the undisputed facts in this case.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA) is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Burial allowances are warranted at differing rates when certain conditions are met.  If a veteran's death is not the result of a service-connected disability, funeral expenses in an amount not to exceed $300 may be granted if, at the time of death, the veteran was in receipt of pension or compensation.  See 38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1705(b)(1).

The record shows that the Veteran died in October 2011 due to a nonservice-connected disability.  At the time of his death, he was in receipt of nonservice-connected pension benefits.  These pertinent facts are not in dispute.  In fact, the appellant indicated in her November 2011 application that she was not claiming that his cause of death was due to service.  Therefore, the Board finds that an amount in excess of $300 for the Veteran's funeral expenses is not warranted.

A plot allowance is also warranted when certain conditions are met.  In the case of a veteran who is eligible for burial in a national cemetery under 38 U.S.C.A. § 2402 and who is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, a plot allowance in an amount not to exceed $700 may be granted if such veteran is eligible for a burial allowance under 38 U.S.C.A. § 2302.  See 38 U.S.C.A. § 2303(b)(2).

The record shows that the Veteran served in the United States Army on active duty from October 1952 to September 1954 and was discharged under honorable conditions.  See 38 U.S.C.A. § 101(2) (defining veteran as a person "who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable").  Thus, he was eligible for burial in a national cemetery.  See 38 U.S.C.A. § 2402.  However, the Veteran's death certificate shows that he was buried at Whispering Pines Cemetery.  On the November 2011 VA Form 21-530 (Application for Burial Benefits), the appellant noted that the cemetery where the Veteran is buried is not a national cemetery or cemetery owned by the federal government.  Again, these facts are not in dispute.  Therefore, the Board finds that an amount in excess of $700 for the Veteran's plot allowance is not warranted.

The appellant has argued that she is entitled to a higher burial benefit because the Veteran's actual funeral expenses exceeded $4,000 and she was given assurance by a VA employee that she would receive the amount that she paid for the Veteran's burial.  Such contentions were specifically made in the July 2012 notice of disagreement.  The appellant has submitted documentation of the Veteran's funeral and burial expenses. 

The Board notes that, although the Veteran's funeral and burial expenses were well in excess of $1,000, the law limits the amount of burial benefits payable for a veteran who died as the result of a nonservice-connected disability to $1,000. See 38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1705(b)(1).

The Board also notes that multiple courts have held that such matters, as misinformation, are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop. Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947) (noting that the United States Supreme Court has recognized that persons dealing with the agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance).  Furthermore, "[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414 (1990)).

The Board recognizes the Veteran's honorable service on behalf of his country and is sympathetic to the appellant's arguments.  The Board, however, is bound by the law and without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  The appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).









ORDER

Entitlement to burial benefits in excess of $1,000 is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


